DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 08/27/2022, have been entered and made of record. Claims 1-5, 8-16 are pending; claims 12-16 were withdrawn from consideration; and claims 6-7 are cancelled.
Response to Arguments
Applicant's arguments filed 08/27/2022 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant disagrees that Kmiecik fails to disclose the limitation of ‘the image processor determines a height of the image capturing device by using GPS information acquired by the sensor and GPS information of the vehicle, and converts the rear image to correspond to the determined height of the image capturing device.”
In response, the Examiner respectfully disagrees. As applicant noted, in paragraph 0052, Kmiecik discloses using the three measurement units, GPS, IMU and DMI, acquiring location and orientation measurement accurately. These location and orientation data are measured while the camera(s) are taking pictures. The microprocessor calculates 6 different parameters, i.e. 3 distance parameters and 3 angle parameters (see paragraph 0053).
Then in paragraph 0075, Kmiecik discloses, “a camera comprising the image sensor has an angle of view, alpha. The angle of view, alpha. is determined by the focal length 102 of the lenses of the camera. The angle of view, alpha. could be in the range of 45 degree <alpha<180 degree. Furthermore, the camera has a looking axis 103, which is in the center of the angle of view. In FIG. 1, the looking axis 103 is parallel to a horizontal plane 104. The image sensor 101 is mounted perpendicular to the looking axis 103. In this case, the image sensor 101 records "pure" vertical source images. If further the height of the image sensor is known with respect to a horizontal plane, e.g. the earth surface, the image recorded by the image sensor 101 can be transformed to an orthorectified tile representing a scaled version of the orthorectified view of the horizontal plane. To obtain a horizon image with a suitable resolution in the horizontal direction, a limited area of the image sensor is used. FIG. 5 shows the part 106 of the image sensor 101 that corresponds to the part 108 in the horizontal plane. The minimal acceptable resolution of the orthorectified tile determines the maximum distance between the image sensor and the farthest point in the horizontal plane.”
In paragraph 0075 Kmiecik further discloses the image recorded by the image sensor is transformed to an orthorectified tile representing a scaled version of the orthorectified view of the horizontal plane. Kmiecik discloses, “[f]IG. 5 shows a side view of the general principle of conversion of a source image into orthorectified tiles which is performed in block 42. … By means of geometry the source image retrieved from the terrestrial based camera can be converted to any virtual plane. Even if the looking axis is angled with a known angle with respect to the horizontal plane, an orthorectified tile can be obtained from a source image.
Therefore, in view of the above, the Examiner believes that Kmiecik discloses determining a height of the image capturing device by using GPS information acquired by the sensor and GPS information of the vehicle, and converts the rear image to correspond to the determined height of the image capturing device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. (US PG PUB 2019/0291658 hereinafter referred as Bingle) in view of Kmiecik et al. (US PG PUB 2010/0266161 hereinafter referred as Kmiecik) and further in view of MATSUI KOJI (JP2013020308A) and Weigert et al. (US PG PUB 2017/0240125 hereinafter referred as Weigert) 
Regarding claim 1, Bingle discloses a camera system comprising: 
an image capturing device configured to capture a rear image of a vehicle (see paragraph 0070); 
a sensor configured to measure an inclination angle of a lens of the image capturing device (see paragraphs 0070-0071 sensing depending on the particular application of camera module); 
an image processor configured to convert the rear image by using information acquired from the sensor (see paragraph 0129 image is processed (converted), image processed to be displayed on display); 
an attachment mount that is attachable to various locations connected to the vehicle (see paragraph 0002 camera mounted at an exterior portion; camera at any suitable location on the vehicle; see also paragraph 0004); and 
a communication device configured to transmit the converted rear image to an audio video navigation (AVN) system of the vehicle (see paragraph 0072 the captured image communicated to a display system 9a which is operable to display the image to the driver).
Claim 1 differs from Bingle in that the claim further requires the sensor is configured to measure a speed of the vehicle, a direction and a height of the image capturing device; wherein the image processor determines a final inclination angle of the image capturing device by comparing an inclination angle of the vehicle measured by using a gyro sensor of the AVN system and the inclination angle of the image capturing device measured using a gyro sensor of the sensor; and the image processor determines a height of the image capturing device by using GPS information acquired by the sensor and GPS information of the vehicle, and converts the rear image to correspond to the determined height of the image capturing device.
In the same field of endeavor Kmiecik discloses the sensor is configured to measure a speed of the vehicle, a direction and a height the image capturing device (see paragraph 0075 sensor in a camera; camera is triggered every displacement of, e.g. 8 meters; the image recorded by the image sensor represent a scaled version of orthorectified view of the horizontal view of the horizontal plane; source image retrieved from camera converted to virtual plane; see paragraphs 0047-0048 position determination device; display signals to be displayed on a monitor information the driver where the car is located and in what direction is traveling; see paragraph 0049 microprocessor taking the distance as measured; see paragraph 0051 camera connected to microprocessor; cameras arranged to capture picture at every predefined displacement or every interval of time; see paragraph 0053 position signal obtained; see also paragraph 0052); wherein the image processor determines a final inclination angle of the image capturing device by comparing an inclination angle of the vehicle measured by using a gyro sensor of the AVN system and the inclination angle of the image capturing device measured using a gyro sensor of the sensor (see paragraphs 0050-0053, 0075 and also 00108-0110; an IMU implemented as 3 gyro units arranged to measure rotational accelerations and transitional accelerations along 3 orthogonal directions; calculating angles); and the image processor determines a height of the image capturing device by using GPS information acquired by the sensor and GPS information of the vehicle, and converts the rear image to correspond to the determined height of the image capturing device (see paragraphs 0052-0053 and 0075; see also the response above).
Therefore in light of the teaching in Kmiecik it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bingle by specifically adding a sensor that senses the vehicle speed and direction and height of a lens of the camera; and determining inclination angle of a camera and vehicle in order to obtained a transformed image in dependence of the road information and to apply a filter on the transformed image to obtain filtered image and to produce lane information in dependence of position and orientation data associated with the image.
Claim 1 further differs from the combination of Bingle and Kmiecik in that the claim further requires converting the rear image to correspond to the determined final inclination angle of the image capturing device.
In the same field of endeavor MATSUI KOJI discloses converting the rear image to correspond to the determined final inclination angle of the image capturing device (see abstract, detecting camera inclination angle and vehicle inclination angle; and the overhead view image is not corrected according to only change of the inclination angle of the camera but corrected according to change of correlation with inclination angle of the vehicle).
Therefore, in light of the teaching in MATSUI KOJI it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the combination of Bingle and Kmiecik to convert the image corresponding to the final inclination angle of image capturing device in order to properly correct a surrounding image without requiring a high performance arithmetic processor in a vehicle surrounding image pickup system.
Claim 1 further differs from the combination of Bingle, Kmiecik and MATSUI KOJI in that the claim further requires a wireless communication device transmitting the converted rear image to the AVN system of the vehicle by using Wi-Fi communication.
In the same field of endeavor Weigert discloses a wireless communication device transmitting a converted rear image to the AVN system of the vehicle by using Wi-Fi communication (see paragraph 0002 using wireless connections between the vehicle and a trailer; see paragraph 0042 obtaining video data captured by one or more cameras; see paragraph 0043 data sent via wireless protocol; see paragraph 0044 video data according to codec used by visual display and/or camera; see paragraph 0045 sending the data to the visual display; see also the response above).
Therefore, in light of the teaching in Weigert it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by transmitting image to the AVN by using Wi-Fi communication in order to minimize wiring.  
Regarding claim 2, Bingle discloses the image capturing device is a rear camera configured to capture the rear image of the vehicle (see paragraphs 0002-0003 and 0070).
Regarding claim 3, Bingle discloses the rear camera is a charge-coupled device (CCD) camera or a complementary metal-oxide semiconductor (CMOS) camera (see paragraph 0072). See also Kmiecik’s paragraph 0075.
Regarding claim 4, Kmiecik discloses the sensor includes a speed sensor, a GPS sensor, and a gyro sensor (see paragraphs 0047, 0052-0053 and 0119). The motivation to combine has been discussed in claim 1 above.
Regarding claim 5, Kmiecik discloses the image processor determines a rearward direction by using GPS information from the sensor, GPS information of the vehicle, and a speed of the vehicle, and converts the rear image to correspond to the determined rearward direction (see paragraphs 0009 and 0048-0050). The motivation to combine has been discussed in claim 1 above.
Regarding claim 8, Bingle discloses the attachment mount is provided in plural so that a plurality of attachment mounts attached to various locations including a trailer connected to the vehicle, a boat, or a load by using a magnetic substance (see paragraphs 0003-0004, 0076 and 0099).
Regarding claim 9, Bingle discloses the magnetic substance includes a magnet or an electromagnet, and is disposed on a surface of the image capturing device or is disposed inside the image capturing device (see paragraphs 0099 and figure 3).
Regarding claim 10, Bingle discloses a battery configured to supply electric power to the image capturing device (see paragraphs 0009 and 0088 and figure 9).
Regarding claim 11, Weigert discloses the wireless communication device transmits the converted rear image to the AVN system of the vehicle by using Wi-Fi communication (see the previous response, claim 1 rejection above and paragraphs 0041-0045). The motivation to combine has been discussed in claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN SHIBRU/            Primary Examiner, Art Unit 2484                                                                                                                                                                                            	September 28, 2022